DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-4, 6-14 and 16-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As per claim 1, none of the cited prior art seems to anticipate or suggest an obvious combination of the claimed limitations, in particular, “wherein the image processing circuitry comprises: storage circuitry, and a first image processing component configured to: generate intermediate data used to generate the first output data during the first display update period, store the intermediate data in the storage circuitry before a test period, acquire the intermediate data from the storage circuitry after the test period, and use the intermediate data to generate the second output data during the second display update period.”

As per claim 6, none of the cited prior art seems to anticipate or suggest an obvious combination of the claimed limitations, in particular, “driver circuitry configured to: update a display panel based on the first output data during the first display update period, and update the display panel based on the second output data during the second display update period; and test circuitry configured to test the image processing circuitry during a test period disposed between the first display update period and the second display update period.”

As per claim 14, none of the cited prior art seems to anticipate or suggest an obvious combination of the claimed limitations, in particular, “wherein the image processing circuitry comprises: a scan chain comprising a scan flipflop, and a data save flipflop configured to: receive and store first data from the scan flipflop, and restore the first data to the scan flipflop, driver circuitry configured to: update a display panel based on the first output data during the first display update period, and update the display panel based on the second output data during the second display update period; and test circuitry configured to test the image processing circuitry during a test period disposed between the first display update period and the second display update period”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694